DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 5/2/2022, Applicant, on 8/2/2022, did not amend any Claims.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Rejection under 35 USC §101 Software Per Se – The rejection has been removed in light of Applicant’s arguments and amendments.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the independent claims do not recite any judicial exceptions does not fall within the “mental processes” grouping of abstract ideas because using a trained machine learning algorithm to process return path data cannot be performed in the human mind. Examiner disagrees as grouping the common homes data into view segments is akin to the evaluation a manager, supervisor, or marketer would do with received marketing information, and placing homes in the segments for use in marketing and advertising is a managerial process using observation, evaluation, and judgement which is a judicial exception of a “Mental Process”. Further, there are no additional elements to perform these abstract mental processes. The claims don’t preclude someone using a trained machine learning algorithm once, and further the media device is not part of method as it is just what is being determined what is on or off, but not actually controlled or part of the process. The claims merely utilize current technologies, which are not claimed in the method claim, to perform the abstract limitations.
Applicant asserts that there are no mathematical formulas present so there is mathematical concept judicial exception present. Examiner disagrees as this learning algorithm is generic and inherently mathematical.
Applicant argues that the claims are not direct to a “Certain Method of Human Activity” as they improve the technical field of market research and the claims are not directed towards commercial interactions such as advertising and marketing activities, as even if they happen to benefit the industry of market research they do not render them to commercial activities. Examiner disagrees as first market research is not a technical field, but rather a managerial field at best, and any improvement here would be part of the abstraction. Second, the claims are best described as a Commercial Interaction for marketing and advertising, as that is their purpose, but this could be managing human behavior as there is segmenting of households and thus the humans in them, which is a managing of humans. Lastly, Applicant conflates an improvement in the abstraction as part of Prong 1 of the analysis, which just identifies the abstract idea, again clearly a “Certain Method of Organizing Human Activity”. In summation, there are three identified abstract ideas under Prong 1.
Applicant asserts that the claims have been integrated into a practical application of market research as the claims as a whole are more than a drafting effort which monopolizes a judicial exception, by stating the limitations of the claims and stating that this reduces inaccurate and/or unreliable audience measurement metrics and that this permits tuning data to be more accurate, reliable, and representative of the common homes media device use. Examiner disagrees as this is utilization of current technologies to perform the abstract limitations of the claims, there is no improvement to any of the additional elements as there are none in Claim 1 (but also in the system and medium claim), a technology, or any technological process, and this is “Applying It” similar to that of Alice. Any purported inventive concept is held within the abstraction, which Applicant has stated is Market Research, a Managerial process, and the use of data obtained from home devices not create a practical application. There is no inventive concept. This is not a meaningful limitation but rather a utilization of current technologies.
Applicant asserts there is an improvement by reciting the limitations of the claims, stating that it determines whether a media device is on and off, and that this is a practical solution to the problem of obtaining accurate/complete audience measurement data. Examiner disagrees as there are no additional elements to take individually or in combination which are improved. Even if the media device was taken it is not improved. Examiner agrees that this is an application of technology, but there is no improvement to any other technology, or technological process, and this is merely a utilization of the aforementioned data to perform the abstract limitations of the claims. Using a computer does not make a claim eligible under 101, and this is “Applying It” similar to that of Alice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 is directed to the limitations to accessing common homes data for a group of common homes, the common homes data including first return path data and corresponding panel meter data associated with respective ones of the common homes (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity); grouping the common homes data into view segments (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity); classifying the view segments based on whether the return path data in respective ones of the view segments has matching panel meter data to determine labeled view segments (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity); generating features from the labeled view segments (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity); training a machine learning algorithm based on the features (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity; and utilizing machine learning; a Mathematical Relationship/Concept); and applying second return path data to the trained machine learning algorithm to determine whether a media device associated with the second return path data is on or off (Analyzing the Collected Information, an Evaluation, a Mental Process; Organizing and Tracking Information for an Fundamental Economic practice, marketing/advertising; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for advertising/marketing but for the recitation of generic computer components.  That is, other than reciting an apparatus, identifier, classifier, generator, trainer, and on/off determiner (modules/engines/software), nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to advertise/market using ML models.  For example, grouping the common homes data into view segments encompasses a marketing manager to group homes together demographically, socioeconomically, or in any other manner, an evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Practice, advertising and marketing to viewers, a “Certain Method of Organizing Human Activity” as well as use of a machine learning algorithm for the process, “a Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The apparatus, identifier, etc. above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0024]   The media device(s) 105 associated with the panelist(s) 104 can be stationary or portable computers, handheld computing devices, smart phones, Internet appliances, and/or any other type of device that may be capable of presenting media from media service provider(s) 110. In the illustrated example of FIG. 1, the media device(s) 105 may include, for example, a television, a tablet (e.g., an Apple@ iPadTM, a Motorola , XoomTM, etc.), a desktop computer, a camera, an Internet compatible television, a smart TV, etc. The media device(s) 105 of FIG. 1 are used to access (e.g., request, receive, render and/or present) media provided, for example, by media service provider(s) 110 through the example network 108. The media device(s) 105 can interact with the meter(s) 107 to provide viewing data to the AME 120 (e.g., programs the panelist(s) were exposed to using media device(s) 105).”

	Which states that any desktop computer, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies such as a trained machine learning algorithm. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus, identifier, etc., nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 15 contain the identified abstract ideas with the additional elements of a medium which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-7, 9-14, and 16-20 contain the identified abstract ideas, further narrowing them, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Bhatia (U.S. Publication No. 2017/033,2121), Reisman (U.S. Publication No. 2015/014,3395), and SpotTV (NPL – Spot TV Advertisers). Bhatia, a media content synchronized advertising platform apparatus and system, teaches ad surveys in conjunction with received viewer data from return paths, common attributes of homes, and sending and receiving of content for advertising and marketing, as well as sentiment analysis utilizing learning algorithms, it does not explicitly state training of machine learning models using return path data. Reisman, a method and system for browsing using multiple coordinated device sets, teaches viewers given control of the advertising that they see, use of common homes in an analysis, use of machine learning, but it does not explicitly teach training a machine learning algorithm utilizing the return path. SpotTV, a NPL article about understanding Nielsen’s measurement updates, teaches capturing of household data using return path data, as well as common homes using demographics, but does not teach training of a machine learning model using multiple return path. None of the above prior art explicitly teaches the specific combination of utilizing return paths, a first and second, to train a machine learning algorithm and determine whether a media device is on/off, along with the prior taught limitations, in the specific manner that is claimed and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170332121 A9
Bhatia; Manish et al.
MEDIA CONTENT SYNCHRONIZED ADVERTISING PLATFORM APPARATUSES AND SYSTEMS
US 20150143395 A1
Reisman; Richard
METHOD AND APPARATUS FOR BROWSING USING MULTIPLE COORDINATED DEVICE SETS
US 20190110095 A1
Perez; Milton Diaz
DYNAMIC ADJUSTMENT OF ELECTRONIC PROGRAM GUIDE DISPLAYS BASED ON VIEWER PREFERENCES FOR MINIMIZING NAVIGATION IN VOD PROGRAM SELECTION
US 20180310034 A1
Perez; Milton Diaz
SYSTEM FOR ADDRESSING ON-DEMAND TV PROGRAM CONTENT ON TV SERVICES PLATFORM OF A DIGITAL TV SERVICES PROVIDER
US 20180192095 A1
Eldering; Charles A. et al.
ADVERTISEMENT MANAGEMENT SYSTEM FOR DIGITAL VIDEO STREAMS
US 20180146250 A1
Cui; Jingsong et al.
CLUSTERING TELEVISION PROGRAMS BASED ON VIEWING BEHAVIOR
US 20160088333 A1
Bhatia; Manish et al.
Media Content Synchronized Advertising Platform Apparatuses and Systems
US 20150358667 A1
Bhatia; Manish et al.
Mobile Remote Media Control Platform Apparatuses and Systems
US 20150135206 A1
Reisman; Richard
METHOD AND APPARATUS FOR BROWSING USING ALTERNATIVE LINKBASES
US 20130074129 A1
Reisman; Richard
METHOD AND APPARATUS FOR BROWSING USING ALTERNATIVE LINKBASES


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/18/2022